J-A01031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: W.P.T., A MINOR                       :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
    APPEAL OF: M.M.F., FATHER                    :
                                                 :
                                                 :
                                                 :
                                                 :
                                                 :   No. 914 MDA 2021

                 Appeal from the Decree Entered June 8, 2021
    In the Court of Common Pleas of Berks County Orphans’ Court at No(s):
                                   87030


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY NICHOLS, J.:                      FILED: FEBRUARY 14, 2022

        Appellant M.M.F. (Father) appeals from the decree involuntarily

terminating his parental rights to his minor child, W.P.T. (Child),1 pursuant to

23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b).2 The petition to involuntarily

terminate Father’s parental rights was filed by Appellee, Berks County Children

and Youth Services (the Agency).               Additionally, Father’s current counsel,

Gwendolen F. Modesti, Esq. (Current Counsel),3 filed a petition to withdraw,
____________________________________________


1   Child was born in March of 2007.

2 Child’s mother, K.M.T. (Mother), consented to the termination of her parental
rights, and a decree confirming her consent was entered on June 8, 2021.
Mother is not a party to this appeal.

3 The record further reveals that Robert Frankel, Esq., served as both Child’s
legal counsel and guardian ad litem (GAL). Orphans’ Ct. Op., 9/7/21, at 17;
N.T. Termination Hr’g, 5/3/21 and 6/2/21, at 241-242. The orphans’ court
noted that Attorney Frankel served in both capacities and that Child’s best
(Footnote Continued Next Page)
J-A01031-22



as well as an Anders4 brief asserting that Father’s appeal is frivolous. After

review, we affirm the orphans’ court’s decree terminating Father’s parental

rights and grant Current Counsel’s petition to withdraw.

       The orphans’ court summarized the relevant facts and procedural

history of this matter as follows:

       [When the Agency sought to have Child adjudicated dependent],
       he was living with his Paternal Grandparents, T.B. (Paternal
       Grandmother) and D.B. (Paternal Grandfather) (collectively,
       Paternal Grandparents) in Douglass Township, Berks County.
       Mother’s whereabouts were unknown. Father was residing in
       Pottstown, Montgomery County. [The Agency] had been involved
       with Child’s family since 2010 regarding concerns of alcohol and
       drug abuse, inappropriate physical discipline, unstable housing,
       and inappropriate parenting skills by Paternal Grandmother.

       On September 21, 2018, [the Agency] received a report that Child
       was afraid to return to Paternal Grandparents’ home following an
       incident where Parental Grandmother allegedly struck Child in the
       head with a rock and attempted to strangle him. That same day,
       [the Agency] filed an Emergency Petition for Custody of Child (the
       Emergency Petition). Subsequently, the Hon. Mary Ann Ullman of
       the Berks County Court of Common Pleas ordered legal custody of
       Child be transferred to [the Agency]. On October 3, 2018, an
____________________________________________


interests and legal interests “were in concert.” Id. See In re L.B.M., 161
A.3d 172, 174-75, 180 (Pa. 2017) (plurality) (courts must appoint counsel to
represent the legal interests of a child involved in a contested involuntary
termination of parental rights proceeding; a child’s legal interests are separate
from a child’s best interest as a child’s legal interests are synonymous with
the child’s preferred outcome, and a child’s best interest must be determined
by the court); see also In re Adoption of K.M.G., 240 A.3d 1218, 1235-36
(Pa. 2020) (where counsel appointed to represent the child’s legal interests
under 23 Pa.C.S. § 2313(a) also served as GAL, the orphans’ court must
determine that the child’s best interests and legal interests are not in conflict).

4Anders v. California, 386 U.S. 738 (1967); see also Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).


                                           -2-
J-A01031-22


     Adjudication and Disposition Hearing was held before the Hon.
     Scott D. Keller of the Berks County Court of Common Pleas. Judge
     Keller ordered custody of Child be transferred to [the Agency] for
     placement purposes. Father attended that hearing.

     Father was not considered as an appropriate resource for Child at
     that time for several reasons: (1) he lived in a one-bedroom
     apartment with four other adults; (2) he was unemployed; (3) he
     did not have a valid driver’s license or any form of transportation;
     and (4) he is an indicated perpetrator of sexual abuse (stemming
     from an incident in 1999).

     Father and Mother were ordered to comply with certain services,
     treatment, and substance testing.       As this appeal concerns
     Father’s parental rights only, this Opinion addresses Father’s
     services and noncompliance. The [orphans’ c]ourt expanded the
     initial list of obligations through subsequent Orders entered in
     connection with the dependency proceedings as a result of
     Father’s continued failure to make suitable progress. Among
     other things, the [orphans’] court ordered Father to:

        (a) Undergo a sexual offender evaluation and comply with
        any recommendations;

        (b) Undergo a mental health evaluation and comply with any
        treatment recommendations;

        (c) Cooperate with parenting education;

        (d) Participate in casework sessions through [the Agency]
        and comply with any recommendations;

        (e) Establish and maintain suitable and appropriate housing
        and income;

        (f) Notify [the Agency] of changes in income or residence;

        (g) Sign releases of information as requested;

        (h) Have supervised visitations with Child as scheduled and
        Act appropriately at those visitations;

        (i) Undergo an anger management evaluation and comply
        with any recommendations;

        (j) Participate in the recommended Comprehensive Risk
        Assessment and comply with any recommended services;


                                    -3-
J-A01031-22


         (k)  Participate   in  recommended         evaluations     and
         drug/alcohol treatment; and

         (l) Submit to random urine screens as scheduled.

      As set forth in greater detail below, Father failed to comply with
      services[fn1] or make sufficient progress to permit reunification
      with Child. As such, Child remained in the custody of [the Agency]
      for approximately 14 months before [the Agency] filed its Petitions
      to terminate Mother and Father’s parental rights (and
      approximately 29 months prior to the Termination Hearing).
         [fn1]Father’s participation in services began well, with the
         [orphans’] court finding he had been in full compliance
         (albeit making minimal progress) as of April 2019. Father’s
         participation began trailing off after that time, with [Father]
         ceasing some services all together and remaining
         moderately or substantially in compliance with other
         services. Overall, however, what did not change was his
         failure to make progress toward alleviating the
         circumstances necessitating placement of the Child.

Orphans’ Ct. Op., 9/7/21, at 3-5 (some formatting altered).

      On November 13, 2019, the Agency filed a petition to involuntarily

terminate Father’s parental rights to Child. Following a hearing held over two

days, the orphans’ court granted the Agency’s petition and entered a decree

on June 8, 2021, terminating Father’s parental rights. Father filed a timely

appeal and concise statement of errors complained of on appeal. The orphans’

court filed its opinion on September 7, 2021.

      As noted, Current Counsel filed a petition to withdraw and an Anders

brief. In the Anders brief, Current Counsel identifies the following issues:

      1. Did the [orphans’] court err and abuse its discretion in ordering
      the termination of Father’s parental rights involuntarily [pursuant
      to Section 2511(a)(1)], because [the Agency] did not establish by
      clear and convincing evidence that Father engaged in conduct
      continuing for a period of at least six (6) months preceding the

                                      -4-
J-A01031-22


     filing of the Petition to Terminate Parental Rights that
     demonstrates a settled purpose of relinquishing parental claim to
     [C]hild or has refused or failed to perform parental duties?

     2. Did the [orphans’] court err and abuse its discretion in ordering
     the termination of Father’s parental rights involuntarily [pursuant
     to Section 2511(a)(2)], because [the Agency] did not establish by
     clear and convincing evidence that Father exhibited repeated and
     continued incapacity, abuse, neglect or refusal causing the child
     to be without essential parental care, control or subsistence that
     Father cannot or will not remedy?

     3. Did the [orphans’] court err and abuse its discretion in ordering
     the termination of Father’s parental rights involuntarily [pursuant
     to Section 2511(a)(5)], because [the Agency] did not establish by
     clear and convincing evidence that Father cannot or will not
     remedy the conditions that led to the removal of [C]hild for a
     period of at least six (6) months, and that said conditions continue
     to exist?

     4. Did the [orphans’] court err and abuse its discretion in ordering
     the termination of Father’s parental rights involuntarily [pursuant
     to Section 2511(a)(8)], because [the Agency] did not establish by
     clear and convincing evidence that, during the period of at least
     twelve (12) months since the time of removal of the child, the
     conditions leading to removal continue to exist that would warrant
     termination of Father’s parental rights which would best serve the
     needs and welfare of [Child]?

     5. Did the [orphans’] court err and abuse its discretion in ordering
     the termination of Father’s parental rights involuntarily, because
     [the Agency] did not establish by clear and convincing evidence
     that no bond existed between the Father and [C]hild that would
     be irreparably harmed by terminating Father’s parental rights
     [pursuant to Section 2511(b)]?

Anders Brief at 7-8 (some formatting altered).

     When presented with an Anders/Santiago brief, this Court may not

review the merits of any underlying issues without first examining the request

to withdraw. See In re X.J., 105 A.3d 1, 3 (Pa. Super. 2014). As this Court

has stated:

                                    -5-
J-A01031-22


       To withdraw pursuant to Anders, counsel must:

          1) petition the court for leave to withdraw stating that, after
          making a conscientious examination of the record, counsel
          has determined that the appeal would be frivolous; 2)
          furnish a copy of the [Anders] brief to the [appellant]; and
          3) advise the [appellant] that he or she has the right to
          retain private counsel or raise additional arguments that the
          [appellant] deems worthy of the court’s attention.

       With respect to the third requirement of Anders, that counsel
       inform the appellant of his or her rights in light of counsel’s
       withdrawal, this Court has held that counsel must “attach to their
       petition to withdraw a copy of the letter sent to their client
       advising him or her of their rights.”

In re J.D.H., 171 A.3d 903, 907 (Pa. Super. 2017) (citations omitted). 5

Additionally, counsel is required to file a brief that meets the following

requirements established by the Pennsylvania Supreme Court in Santiago:

       (1) provide a summary of the procedural history and facts, with
       citations to the record;

       (2) refer to anything in the record that counsel believes arguably
       supports the appeal;

       (3) set forth counsel’s conclusion that the appeal is frivolous; and

       (4) state counsel’s reasons for concluding that the appeal is
       frivolous. Counsel should articulate the relevant facts of record,
       controlling case law, and/or statutes on point that have led to the
       conclusion that the appeal is frivolous.



____________________________________________


5  On November 1, 2021, Father filed a pro se application for an extension of
time to file a response to the Anders Brief and Current Counsel’s petition to
withdraw. On November 8, 2021, this Court granted Father’s application and
directed that Father’s response was due on or before November 16, 2021.
This Court further noted that failure to file a timely response could result in
waiver of any issues Father sought to raise. Order, 11/8/21. Father has not
filed a response.

                                           -6-
J-A01031-22



In re Adoption of M.C.F., 230 A.3d 1217, 1219 (Pa. Super. 2020) (citations

omitted).

      “After an appellate court receives an Anders brief and is satisfied that

counsel has complied with the aforementioned requirements, the Court then

must undertake an independent examination of the record to determine

whether the appeal is wholly frivolous.” In re S.M.B., 856 A.2d 1235, 1237

(Pa. Super. 2004) (citation omitted). Our independent review is not limited

to the issues discussed by Current Counsel, but extends to “additional, non-

frivolous issues” that may have been overlooked by Current Counsel. J.D.H.,

171 A.3d at 908 (citation omitted). An appeal is frivolous when it lacks any

basis in law or fact. See M.C.F., 230 A.3d at 1220; accord Santiago, 978

A.2d at 355-56.

      On this record, we conclude that Current Counsel has complied with the

Anders/Santiago procedures by filing a petition to withdraw and supplying

Father with a copy of the Anders brief and a letter explaining Father’s

appellate rights. Anders Brief, 10/12/21; Petition to Withdraw, 10/12/21;

Correspondence, 10/12/21. Moreover, the Anders brief includes a summary

of the relevant facts and procedural history, and Current Counsel explains her

reasons for concluding that the issues are frivolous. Anders Brief, 10/12/21.

Because Current Counsel has complied with the threshold requirements to

withdraw, we proceed to an independent review of whether the issues are

frivolous. See S.M.B., 856 A.2d at 1237.




                                    -7-
J-A01031-22



     As noted above, Current Counsel identifies issues wherein it is alleged

that the orphans’ court erred or abused its discretion in terminating Father’s

parental rights to Child pursuant to Section 2511(a) and (b). We begin by

stating our standard of review:

     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted and formatting

altered). Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We note

that we need only agree with the orphans’ court as to any one subsection of

                                     -8-
J-A01031-22



Section 2511(a), as well as Section 2511(b), to affirm an order terminating

parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).

      We first address Father’s issue concerning the involuntary termination

of Father’s parental rights under Section 2511(a)(8), because it is dispositive.

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                   *    *    *

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

23 Pa.C.S. § 2511(a)(8).

      Section 2511(a)(8) sets a twelve-month time frame for a parent to

remedy the conditions that led to the child’s court-ordered removal. In re

A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the twelve-month time

frame has been established, the orphans’ court must determine whether the

conditions that led to the child’s removal continue to exist, despite the

reasonable efforts of the child welfare agency. Id. The “relevant inquiry in

this regard is whether the conditions that led to removal have been remedied

and thus whether reunification of parent and child is imminent at the time of

the hearing.” In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009) (citations omitted).



                                       -9-
J-A01031-22



Termination under Section 2511(a)(8) does not require the orphans’ court to

evaluate a parent’s current willingness or ability to remedy the conditions that

initially caused placement or the availability or efficacy of the agency’s

services. See In re Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa. Super.

2003). “A child’s life simply cannot be put on hold in the hope that the parent

will summon the ability to handle the responsibilities of parenting.”       Id.

(citations omitted).

      As noted above, the Agency has been involved for several years, and

Child was adjudicated dependent on October 3, 2018. When the termination

hearings began on May 3, 2021, Child had remained in placement for more

than thirty months. During this time, Father was either unwilling or unable to

care for himself or Child, and the orphans’ court addressed the circumstances

as follows:

      The [orphans’ c]ourt can appreciate that Father cares for Child.
      That said, given numerous opportunities, Father has not shown he
      can comply with and follow through with court ordered obligations.
      Although Father did complete and comply with parenting casework
      through Child and Family First, it came after his behavior was so
      concerning to Child’s safety that visitations were cutoff . . . .
      Further, he has shown no interest in addressing his myriad mental
      health and substance abuse issues and, instead, has chosen to
      remain in conflict with nearly every person charged with assisting
      him in making life improvements and supervising his progress.

      Father treated [the Agency’s] caseworkers with disdain and
      intimidation. He sought out personal information to present to
      them as some sort of powerplay, which in no manner was helpful
      or could be construed to in anyway be illustrative of someone
      seeking to show they are good parent. When faced with adversity
      or criticism, Father has responded with unkind words to Child
      (“ungrateful bastard,” “ass whipping,” and “see you when you’re


                                     - 10 -
J-A01031-22


       18”) and blanket denials of evaluations done by various unrelated
       mental health professionals. Father would have the [orphans’]
       court believe that Dr. Rotenberg, Ms. Fritts, and Ms. Karlunas[6]
       are all working against him by having similar impressions and
       reviews of his mental health and fitness to parent, despite none
       of them working together at the same establishment or even
       speaking with one another about Father. Yet, they offer consistent
       analyses of the state of [Father’s] mental health.

       Based upon testimony from the caseworkers and the guardian ad
       litem, it is clear Child is bonded with the foster parents.
       Terminating Father’s parental rights will not detrimentally affect
       Child. In fact, Child has advocated for himself, both clearly and
       bravely, that he wants nothing to do with his former life, including
       Father. In any event, in no sense has Father ever truly provided
       for or cared for [Child]. Instead, from the earliest years of Child’s
       life, it was Paternal Grandmother who “cared” for Child while at
       the same time submitting him to years of physical and emotional
       abuse. It is now foster parents who care for Child. They present
       as a long-term resource who can continue to meet Child’s
       developmental, physical, and emotional needs and give him the
       life that every child deserves; one free of conflict, stress, fear,
       abuse, and neglect. It is, therefore, in the Child’s best interest to
       continue in the care of his foster parents.

       Put simply, Father was unable or unwilling to comply with court-
       ordered services and to make the changes necessary to provide
       for a safe, healthy, and permanent living environment for Child.
       After much reflection on the matter, and after careful
       consideration, the [orphans’] court terminated Father’s parental
       rights to offer Child the permanency he needs. Child deserves
____________________________________________


6 Dr. Larry Rotenberg, M.D., testified as an expert in psychiatry, and he
performed an evaluation of Father at the Agency’s request. See N.T.
Termination Hr’g, 5/3/21 and 6/2/21, at 118-119. Dr. Rotenberg concluded
that Father had paranoid personality disorder, multi-substance use disorder,
and intermittent explosive disorder. Id. at 128; Exhibit 44. Ms. Laura Fritts
is a psychotherapist working at Berks Counseling and Associates who
performed an evaluation of Father. Id. at 10. Ms. Fritts testified that Father
lacks the capacity to care for Child and look after Child’s safety. Id. at 18-23.
Ms. Andrea Karlunas is a Licensed Social Worker who met with Father for an
evaluation after a referral by the Agency. Id. at 37-38. Ms. Karlunas testified
that Father lacks the skills to provide Child a safe environment, and he does
not manage his emotions in a healthy fashion. Id. at 45-47.

                                          - 11 -
J-A01031-22


      stability, permanency, and an opportunity to grow up in an
      environment free of the disruption and turmoil surrounding the
      dependency process.

Orphans’ Ct. Op. at 19-21 (formatting altered).

      The orphans’ court found the Agency’s witnesses were credible. Id. at

6. After review, we agree that the Agency’s witnesses supported the orphans’

court’s conclusion that Father made minimal progress towards alleviating the

circumstances which necessitated Child’s original placement with the Agency

along with the initial finding of dependency.         Social worker Ms. Andrea

Karlunas and Dr. Larry Rotenberg testified that Father’s sex offender status,

lack of anger management skills, scary and intimidating disposition, mental

health issues, and drug abuse make Father an unsafe resource for Child. N.T.

Termination Hr’g at 38-48, 122-140.              Further, an Agency adoption

caseworker, Christine Esterly, testified that Father has not sought drug and

alcohol treatment, and Father’s visits with Child were suspended due to

Father’s threatening and intimidating behavior. See id. at 160-162 (noting

that following a June 2019 hearing, Father said Child’s behavior deserved an

“ass whooping,” and Father said he felt disrespected and would have hurt

people if there were there not so many people in the courtroom with guns).

Additionally, Ms. Esterly stated that Child is doing well in foster care, the foster

parents want to adopt Child, and Child calls the foster parents “mom and dad.”

Id. at 165-184. Robert Frankel, Esq., Child’s legal counsel and GAL testified

that Child does not want contact with Father, and Child looks forward to being

adopted. Id. at 241-243. Child’s mental health has improved while in foster

                                      - 12 -
J-A01031-22



care as has his schoolwork. Id.           Attorney Frankel stated that terminating

Father’s parental rights and allowing the foster parents to adopt Child is in the

Child’s best interests. Id.

       The testimony cited above supports the orphans’ court’s finding that

Father has failed to and lacks the capacity to perform his parental duties. We

reiterate that Child’s life cannot be put on hold in the hopes that Father will

summon the ability to manage the responsibilities of parenting. See M.E.P.,

825 A.2d at 1276.        After review, we discern no error of law or abuse of

discretion in the orphans’ court’s involuntarily termination of Father’s parental

rights under Section 2511(a)(8), which is supported by the record based on

clear and convincing evidence. Moreover, we agree with Current Counsel’s

assessment that Father’s appellate issues are meritless.7

       We next review whether involuntarily terminating Father’s parental

rights best serves Child’s developmental, emotional, and physical needs and

welfare pursuant to Section 2511(b).

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
____________________________________________


7 As noted above, we need agree with the orphans’ court regarding one
subsection of 2511(a), to affirm an order terminating parental rights. See
B.L.W., 843 A.2d at 384.        As such, we need not address the remaining
subsections, except to state that because we agree with the orphans’ court
relative to Section 2511(a)(8), further analysis or even the inability of the
Agency to develop clear and convincing evidence pursuant to subsections
(a)(1), (2), or (5), would not entitle Father to appellate relief. See id.

                                          - 13 -
J-A01031-22


      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b). We have explained:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, . . . the trial court should consider the
         importance of continuity of relationships and whether any
         existing parent-child bond can be severed without
         detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (internal citations omitted

and formatting altered).    “Common sense dictates that courts considering

termination must also consider whether the children are in a pre-adoptive

home and whether they have a bond with their foster parents.” T.S.M., 71

A.3d at 268.     In weighing the bond considerations pursuant to Section

2511(b), “courts must keep the ticking clock of childhood ever in mind.” Id.

at 269. “Children are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.” Id.




                                     - 14 -
J-A01031-22



      As noted above, the orphans’ court found that although Father

expressed concern for Child, Child is bonded with the foster parents. Orphans’

Ct. Op. at 19-20. Child was adjudicated dependent on October 3, 2018, when

he was only eleven years old, and Child has been in Agency placement since

the allegations of violence by Paternal Grandmother against Child on

September 21, 2018. N.T. Termination Hr’g at 160-184. Further, Father has

no visitation with Child, and adoption caseworker Ms. Esterly and Attorney

Frankel testified that Child would not suffer any negative impact from the

termination of Father’s parental rights. Id. at 160-161; 241-243. Ms. Esterly

testified that Child wants no contact with Father, wants to be adopted by the

foster parents, and Child views his foster parents as “mom and dad.” Id. at

166-184.    Based on the record including credited testimony, the orphans’

court concluded that Father has made minimal progress toward alleviating the

circumstances that necessitated adjudicating Child dependent and placing

Child in foster care, and that Child is bonded with the foster parents as

opposed to Father. Orphans’ Ct. Op. at 6, 19-20.

      On this record we conclude that there was no abuse of discretion in the

orphans’ court’s determination that terminating Father’s parental rights best

serves the needs and welfare of Child under Section 2511(b). See C.D.R.,

111 A.3d at 1219. Moreover, we agree with Current Counsel’s assessment

that Father’s Section (b) issue is frivolous.

      For the reasons set forth above, we discern no abuse of discretion or

error of law in the orphans’ court’s involuntarily termination of Father’s

                                      - 15 -
J-A01031-22



parental rights to Child.   Additionally, we have conducted an independent

review of the record and conclude that Father’s appeal is frivolous and that

Current Counsel has not overlooked any additional, non-frivolous issues. For

these reasons, we grant Current Counsel’s petition to withdraw, and we affirm

the decree terminating Father’s parental rights pursuant to 23 Pa.C.S. §

2511(a)(8) and (b).

     Decree affirmed. Petition to withdraw is granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/14/2022




                                    - 16 -